Citation Nr: 1715652	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  13-27 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a compensable rating for right ear hearing loss. 

2.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Alan Watt, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to February 1970.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office in San Diego, California (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2016).  Where a claimant asserts that the disability in question has increased in severity since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1995).

During a February 2017 Board hearing, the Veteran testified that his hearing loss had gotten worse since his last VA examination in January 2011.  The Veteran is currently service-connected for right ear hearing loss, but not left ear hearing loss.  While he contends that a January 2011 VA audiological evaluation was inadequate as it did not include speech recognition testing for the left ear using the Maryland CNC, upon review of the examination report, the Board finds that the examination did include a puretone audiometry test for both ears, and included Maryland CNC speech recognition scores for both the left and right ear.  The Board finds, nonetheless, that because the Veteran has indicated that his hearing loss has worsened, and because the prior January 2011 examination did not reflect current left ear hearing loss which amounted to a disability under the provisions of 
38 C.F.R. 3.385, a remand for an updated examination of both ears is warranted.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should obtain any updated VA treatment records of the Veteran and associate them with the record.

2.  The AOJ should schedule the Veteran an updated VA audiological examination to help ascertain the current severity of service-connected right ear hearing loss and claimed left ear hearing loss.  All indicated tests should be performed and the findings reported in detail.  The examiner should describe the functional impact of the Veteran's hearing loss on his occupational functioning and daily activities.

If a current left ear hearing loss disability is diagnosed, the VA examiner should state whether it is at least as likely as not that hearing loss was incurred in service, to include as due to hazardous noise exposure related to duties in field artillery and air defense artillery which included service in the Republic of Vietnam.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should provide a complete rationale for his or her opinion with references to the evidence of record.

3. After all development has been completed, the AOJ should review the case again based on the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


